Citation Nr: 0811078	
Decision Date: 04/03/08    Archive Date: 04/14/08	

DOCKET NO.  04-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an increased (compensable) disability 
evaluation for stomatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from October 1946 to September 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and July 2003 rating 
decisions of the VARO in Waco, Texas.

This case was previously before the Board in June 2006 at 
which time it was remanded in pertinent part for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  That decision also resulted in the Board denying the 
veteran entitlement to a disability evaluation in excess of 
10 percent for amputation involving the right ring finger.


FINDINGS OF FACT

1.  Any current tinnitus is not shown to be related to the 
veteran's active service.

2.  Recent examination show the veteran was missing teeth 
numbers 1 and 12.  He does not have functional impairment due 
to loss of motion or masticatory function loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a compensable disability rating for 
stomatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.150, 
Diagnostic Code 9913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

A review of the evidence reveals that the case was remanded 
in June 2006 for both procedural and substantive purposes.  
The veteran was sent a letter from the RO in June 2006 with 
regard to the claims under consideration.  He was told that 
it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  In August 2006 he was provided 
with another communication that informed him what the 
evidence had to show to support his claim for service 
connection and how VA would help in obtain evidence for his 
claim.  He was also informed of the type of evidence 
necessary to establish an effective date for an increased 
rating and how VA determines the effective date for 
disability benefits once service connection has been 
established.

With regard to the increased compensation claim, Section 5103 
requires, at a minimum that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

While the veteran has not been provided with as much notice 
as indicated by the Vazquez-Flores case, the Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might relevant to the issues on appeal, and 
that VA has essentially satisfied it's duty to assist.  The 
case was remanded by the Board in June 2006 in order to 
comply with procedural as well as substantive matters.  The 
veteran was accorded special rating examinations in July 2006 
and the reports of the examinations are of record.  The case 
has been in appellate status for several years already and 
the veteran has had ample opportunity to participate 
effectively in the processing of his claims.  He has a 
representative and that representative has likely kept him 
abreast of exactly what is required to warrant service 
connection and/or warrant an increased disability rating once 
service connection has been established.  For these reasons, 
the Board finds it is not prejudicial to the veteran for the 
Board to proceed to finally decide the claims on appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations with Regard to Service 
Connection.

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Court has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veteran's benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert. v. Principi, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

With regard to the claim for service connection for tinnitus, 
the Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).

The Board notes that as a lay person, neither the veteran nor 
his representative qualify to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current tinnitus and the 
veteran's active service many years ago.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

The veteran essentially maintains that service connection is 
warranted for arthritis because he was exposed to loud noises 
while serving as a radio operator in a tank from which shots 
were often fired.  However, a review of the service records 
and the post service medical records following service 
discharge is without reference to complaints and findings 
indicative of the presence of tinnitus.  The veteran was 
evaluated by the chief of the audiology and speech pathology 
department of the VA Medical Center in Dallas in July 2006.  
The veteran stated that he served in the Army in Germany 
after World War II and his noise exposure was primarily from 
tanks and tank guns.  He stated he was not in combat.  He 
also gave a history of nonmilitary noise exposure from 
working on oil rigs for three years prior to service and for 
one year subsequent to release from active service.  He gave 
a long history of bilateral recurrent tinnitus which he said 
occurred once or twice a week.  The claims folder was 
reviewed by the examiner and the examiner stated that review 
of the service records was negative for complaint or findings 
indicative of tinnitus.  The veteran was given a diagnosis of 
bilateral recurrent tinnitus.  The examiner opined that the 
veteran's "current complaint of tinnitus and current 
audiometric profile could be considered compatible with age.  
It is, therefore, my opinion that it is less likely than not 
that current tinnitus would be related to military noise 
exposure."  The veteran has not presented any medical opinion 
in support of his claim.  Accordingly, the only medical 
opinion of record is against the claim.  The Board notes that 
the record does not support the veteran's claim as there is 
no evidence of continuity symptomatology outside of his own 
current assertions and there is no medical evidence of record 
with which to make a causal connection between any current 
tinnitus and the veteran's active service many years ago.  
Accordingly, service connection is not in order.

Entitlement to a Compensable Disability Evaluation for 
Stomatitis.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2007).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the Rating Schedule does not provide for a 0 
percent evaluation, a 0 percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. 
§ 4.31.

Service connection was granted for stomatitis many years ago 
and a noncompensable evaluation has been in effect since June 
13, 1956.  The rating was assigned under Diagnostic 
Code 9913, which rates by analogy to injuries of the mouth 
under Code 7200.  The Board will accordingly consider all 
potentially applicable codes to determine if a higher rating 
is warranted.

Under Code 9913, a noncompensable rating is assigned for loss 
of teeth, due to loss of substance of the body of the maxilla 
or mandible without loss of continuity where the loss of 
masticatory surface can be restored by suitable prosthesis.  
A 10 percent rating is assigned where the loss of masticatory 
surface cannot be restored by suitable prosthesis with all 
upper and lower teeth on one side missing.  In the 
alternative, a 10 percent rating is assigned when all upper 
anterior teeth are missing or all lower anterior teeth are 
missing.  A 20 percent rating is provided when the lost 
masticatory surface cannot be restored by suitable prosthesis 
and either all upper and lower anterior teeth are missing or 
all upper and lower posterior teeth are missing.  A 30 
percent rating is assigned when there is loss of all upper 
teeth or loss of all lower teeth.  The maximum rating of 40 
percent is provided when there is loss of all teeth.  
38 C.F.R. § 4.150, Code 9913 (2007).  

Code 7200 provides that injuries of the mouth are rated based 
on disfigurement and impairment in the function of 
mastication.  38 C.F.R. § 4.114, Diagnostic Code 7200.

The pertinent evidence of record includes the report of a 
mouth examination of the veteran by VA in February 2003.  
Current examination of the mouth showed no significant 
lesions.  The mucosa of the tongue as well as the anterior 
cheeks were all within normal limits.  Examination of the 
throat showed no lesions.  There was no evidence of gum 
infection.  The diagnosis was stomatitis, "history of and 
treated for in military service, documentary records not 
available to this examiner and current examination reveals no 
residual or lesions of the mouth."

Subsequent thereto, VA outpatient records show the veteran 
complained of and received treatment for stomatitis.  
Accordingly, the veteran was accorded another examination of 
the mouth by VA in July 2006.  The examiner reviewed the 
medical records.  On examination there were observed two 
small aphthous ulcerations in the buccal vestibule.  With 
regard to functional impairment due to loss of motion and 
masticatory function loss, the examiner stated there was no 
impairment.  Missing teeth were reported as number 1 and 
number 12.  The examiner stated there was no bone loss of the 
mandible, maxilla, or hard pallet.  The diagnosis was 
recurrent aphthous ulcerations.

The Board notes that Code 9913 rates on the basis of loss of 
teeth due to loss of substance of body of maxilla or mandible 
without loss of continuity.  The evidence shows that only two 
teeth are missing.  There is no finding that there was any 
bone loss of the mandible, maxilla, or hard pallet.  The 
examiner opined at the time of the recent examination that 
the loss of teeth was not due to loss of substance of the 
body of the maxilla or the mandible.  

The Board notes that another code with regard to rating 
dental conditions is Code 9905.  That code provides for a 
minimum 10 percent rating when there is temporomandibular 
articulation, with limited motion with range of lateral 
excursion from 0 to 4 millimeters.  As for temporomandibular 
articulation, with limited motion of the inter-incisal range, 
a 10 percent rating is warranted when the range is from 31 to 
40 millimeters.  A 20 percent rating is assigned when the 
range is from 21 to 30 millimeters.  A 30 percent rating is 
warranted when the range is from 11 to 20 millimeters.  A 40 
percent rating is assigned when the range is from 0 to 
10 millimeters.  At the time of the July 2006 examination by 
the VA dental surgeon, it was noted the veteran's lateral 
excursion was 10 millimeters.  As noted above, a range of 
level of excursion from 0 to 4 millimeters is required for a 
10 percent rating.  Accordingly, this finding does not 
warrant the assignment of a compensable rating.  With regard 
to the limitation of inter-incisal motion, it was indicated 
the actual range of motion was to 50 millimeters.  As noted 
above, for the assignment of a compensable rating of 10 
percent the inter-incisal range is from 31 to 40 millimeters.

In view of the foregoing, there are no findings with regard 
to the veteran's stomatitis that are sufficient for a 
compensable rating under any potential applicable code.  In 
view of the foregoing, the Board finds that the criteria for 
a compensable rating are not met.  The preponderance of the 
evidence is against the claim.


ORDER

Service connection for tinnitus is denied.

A compensable disability rating for the veteran's stomatitis 
is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


